ORDER
PER CURIAM.
Keener A. Tippin appeals from the judgment entered following a jury trial in which Tippin prevailed on a breach of contract claim against the Curators of the University of Missouri, but was awarded zero damages. In Point I, Tippin argues the circuit court erred in submitting a Failure to Mitigate Damages instruction. In Point II, Tippin argues the Breach of Bilateral Contract verdict directing instruction misstated the law and misdirected the jury. In Point III, Tippin argues the Failure to Mitigate Damages instruction was not the appropriate instruction to use in this case. In Point IV, Tippin argues the Failure to Mitigate Damages instruction incorrectly changed the standard of care and was not “clean” and contained at the bottom the words “submitted by defendant.” In Point V, Tippin argues the Damages instruction was not the appropriate instruction to use in this case.
We have reviewed the parties’ briefs and the record on appeal. Tippin has failed to preserve the five alleged instructional errors for appeal pursuant to Rule 70.03. Because Tippin does not facially establish substantial grounds for believing that manifest injustice or miscarriage of justice has occurred, we decline to review for plain error under Rule 84.13(c). No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).